DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the claimed “vehicle detection device” is described in the specification as radar 21. Corresponding structure for the claimed “acquisition unit”, “first determination unit”, “second determination unit”, “driving support unit”, and “collision determination unit” is described in the specification as ECU 10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “[a] driving support device that is applied to a vehicle” in line 1. The claim further recites “an own vehicle” in lines 2-3. It is unclear if the claimed “own vehicle” corresponds to the claimed “vehicle” to which the driving support device is applied, or to another vehicle. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the claimed “own vehicle” to refer to the same vehicle as the claimed “vehicle” in line 1. 

Furthermore, the claim additionally recites “a second determination unit that … determines whether the lateral acceleration of the other vehicle has increased to a negative side in the own lane” (lines 14-17) (emphasis added). This limitation appears to be a literal translation into English and the meaning of the limitation is unclear. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “negative” in the claim is used by the claim to mean 
That is, judging from the specification and specifically Figures 4A and 4B, it appears that Applicant intends the claimed “second determination unit” to determine whether the lateral acceleration of the other vehicle has changed direction in magnitude from left to right (or vice-versa). For instance, as seen in Figure 4A and the accompanying disclosure, Applicant’s invention intends to determine that the lateral acceleration of the other vehicle has “increased to a negative side” beyond time t15. However, as seen in Figure 4A, the lateral acceleration does not “increase” to a negative side, but rather decreases and becomes “negative”. 
Moreover, the term “negative” here is being used in reference to a specific direction. Under such an interpretation, the term “increased to a negative side” would mean the lateral acceleration has increased in magnitude with respect to a specific direction. However, the claim language does not clearly define what direction is positive and what direction is negative. 
As such, the claim limitation is indefinite. Appropriate clarification is required. Examiner suggests amending the claim to clearly define the claimed “negative side” or to state the idea of the lateral acceleration switching directions in magnitude, or other appropriate amendments that capture the disclosed inventive concept.
For the purpose of further examination on the merits, Examiner will interpret the limitation as described above. 

Regarding claims 2-7, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 2, the claim recites “when the lateral acceleration of the other vehicle has increased to the negative side in the own lane and become equal to or greater than a threshold, the second determination unit determines that the lateral acceleration of the other vehicle has increased to the negative side in the own lane” (lines 3-7). The limitation states that the determination that the lateral acceleration has increased to the negative side in the own lane requires determining that the lateral acceleration has increased to the negative side in the own lane and is equal to or greater than a threshold. That is, the claim limitation states that determining if something is true requires determining that same thing is true and something else is true. 
In a scenario where the lateral acceleration of the other vehicle has increased to the negative side but is not equal to or greater than a threshold, the limitation states that the lateral acceleration of the other vehicle has not increased to the negative side. However, as noted, in the scenario the lateral acceleration of the other vehicle has increased to the negative side. Accordingly, the claim limitation is indefinite because it is unclear how “the lateral acceleration of the other vehicle has increased to the negative side in the own lane” can be both true and false at the same time. 
Appropriate clarification is required. 

Further regarding claim 6, the claim recites “when the other vehicle is in the adjacent lane and when the other vehicle is moving in a direction approaching the own vehicle and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity, the second determination unit determines that the other vehicle is moving toward the own lane” (emphasis added). 
Claim 6 depends from claim 1, which recites that the “first determination unit” determines that the other vehicle is moving toward the own lane based on the lateral position and velocity of the other vehicle (lines 10-13). It is unclear now if both the “first determination unit” and “second determination 
Appropriate clarification is required. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Independent claim 1 recites, in part, “a driving support device that is applied to a vehicle equipped with a vehicle detection device detecting another vehicle on a periphery of an own vehicle ... comprising: …  a first determination unit that, based on the lateral position and lateral velocity of the other vehicle, determines that the other vehicle travelling in an adjacent lane next to an own lane in which the own vehicle is travelling is moving toward the own lane; a second determination unit that, when the first determination unit determines the movement of the other vehicle, determines whether the lateral acceleration of the other vehicle has increased to a negative side in the own lane; and a driving support unit that, when the second determination unit determines that the lateral acceleration of the other vehicle has increased to the negative side, sets the other vehicle as a target vehicle of the driving support in the own lane, whereas when the first determination unit determines that the other 

Ito et al. (US 2017/0305422 A1) [hereinafter “Ito”] generally teaches a vehicle travel control apparatus (see Abstract). Ito teaches the vehicle travel control apparatus is set select a target vehicle travelling ahead of the own vehicle to perform following control (see [0007]-[0013] and [0064]-[0069]). Ito teaches that the apparatus determines a probability that a vehicle travelling in an adjacent lane is cutting into the present lane and sets the adjacent vehicle as a target for acceleration control based on this probability (see [0007]-[0031] and [0064]-[0075]).
However, Ito does not expressly teach that the apparatus “determines whether the lateral acceleration of the other vehicle has increased to a negative side in the own lane”. Rather, Ito teaches that during a cutting-in maneuver by an adjacent vehicle, the lateral velocity of the adjacent vehicle may temporarily flip directions at the end of the maneuver once the adjacent vehicle has settled into current lane (see [0031] and Figure 5A). 

Shida (US 2013/0060443 A1) also generally teaches a target lead-vehicle designating apparatus that determines a preceding vehicle to designate as a target lead-vehicle for follow-up running control (see Abstract and [0006]-[0016]). Shida teaches that the target vehicle for use in the follow-up running control is determined based on the velocity components of nearby vehicles in the travel direction of the own vehicle (see [0027]-[0033]). Accordingly, Shida similarly does not teach that the setting of a target vehicle for driving support is based on determining “whether the lateral acceleration of the other vehicle has increased to a negative side in the own lane”, as claimed in claim 1. 



Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action based upon their dependency from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Choi et al. (US 2018/0281857 A1) generally teaches:
A vehicle and method for controlling the same may include a speed detector configured to detect driving speed of the vehicle, a detection sensor configured to detect a target vehicle around the vehicle and obtain information about at least one of position and speed of the target vehicle, and a controller configured to determine a steering-based avoidance path for the vehicle to avoid the target vehicle by being steered, determine a maximum lateral acceleration of the vehicle for the vehicle to avoid the target vehicle in the steering-based avoidance path, and send a control signal for steering-based avoidance of the vehicle to avoid a collision with the target vehicle based on the determined maximum lateral acceleration.


Kagerer et al. (US 2014/0114548 A1) generally teaches:
A method of controlling the speed and/or the distance for motor vehicles having distance-controlled cruise control systems is provided in which a sensor unit determines relevant data of a vehicle driving ahead. In the event of a detection of a target object driving ahead, desired acceleration values and/or desired deceleration values for reaching a predetermined desired distance to the target object are determined and outputted. While considering the relevant data of the target object, a swinging-out probability of the target object is determined and, as a function of the determined swinging-out probability, an adaptation of the desired distance to the target object is carried out.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669